COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the matter of K.T.S.

Appellate case numbers:     01-18-00778-CV

Trial court case numbers: 2017-02717J 2017-02248J

Trial court:                313th District Court of Harris County

        This Court’s September 21, 2018 Order of Abatement had abated this juvenile
certification appeal for the trial court to hold a show-cause hearing to determine whether
appellant’s counsel, Gary M. Polland, should be relieved of his duties for failing to timely
file a brief. That Order had also stated that if counsel filed an extension motion with a
compliant appellant’s brief within seven days of the date of that Order, this Court may
withdraw that Order and reinstate this appeal. On September 28, 2018, appellant’s counsel,
Gary M. Polland, filed a motion for extension of time to file appellant’s brief, contending
that he needed more time because the record to review in this case is extensive, along with
a compliant appellant’s brief in this Court. See TEX. R. APP. P. 10.5(b)(1)(C), 38.1.

        Accordingly, the Court grants appellant’s extension request and directs the Clerk
of this Court to WITHDRAW the Order of Abatement, to REINSTATE this case on the
Court’s active docket, and to mark appellant’s brief as filed on September 28, 2018.

       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the date of the
date of this Order. See TEX. R. APP. P. 2, 38.6(b). No extensions will be granted absent
extraordinary circumstances.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court
Date: October 2, 2018